DETAILED ACTION

This office action is in response to the claims filed 1/30/2020.  Claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (e.g. element (152) in fig 1) should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the reclosable top" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for being either directly or indirectly depending from a rejected claim base.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, line 1 recites, “the conduit of claim 4.”  Claim 5 does not further limit claim 4 because it is directed only to the conduit and not to the chilled-air inhaler device, and therefore does not appear to include the limitations of the chilled-air inhaler device.  It is suggested to amend the claim to recite, --The chilled-air inhaler device of claim 4-- so that claim 5 further limits the chilled-air inhaler device recited in claim 4 and not just the conduit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 4, 6, 12-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLeod (5,562,644).
Regarding claim 1, McLeod discloses a chilled-air inhaler device for the alleviation of respiratory symptoms, the device comprising: a body (12) (hollow housing), wherein: the body (12) includes a hollow chamber (housing (12) is hollow) (col 2, ln 49-53); and in fig 1 discloses the hollow chamber has a first end (left end) and a second end (right end); and the hollow chamber has an interior space containing at least an air-chilling surface (50) (heat exchange members) (col 3, ln 16-27); a mouthpiece (42) (face mask placed over the mouth and nose of a patient) connected to the body (12) (via conduit (40)) (col 3, ln 3-10), wherein: the mouthpiece (42) further comprises a mouthpiece opening (side of mask (42) configured to face a patient) connected to the second end of the hollow chamber (second end of hollow chamber includes outlet passageway (28) for connection to conduit (40), which is connected to mouthpiece (42)) (col 3, ln 3-9); and the mouthpiece opening connects the interior space of the hollow chamber to environmental air located outside of the hollow chamber (as shown in fig 1, if mask (42) is not attached to a patient, opening of mask (42) connects the interior space of the hollow chamber to ambient environment outside the hollow chamber); and an inlet including an inlet opening (26) (inlet passageway) located at the first end of the hollow chamber, wherein the inlet opening (26) connects the interior space of the hollow chamber to a source of air (fan (30) moves ambient air through the inlet opening (26) into the body (12)) (col 2, ln 60-64).
Regarding claim 2, McLeod in fig 1 discloses the air-chilling surface further comprises a chilled air-permeable filling (50) (heat exchange members are filled with a liquid that can be easily frozen) (col 3, ln 16-24) allowing air to flow through the device from the first end of the hollow chamber to the second end of the hollow chamber (air enters inlet opening (26) on first side of the body (12) to outlet passageway (28) on second side of the body (12)) (col 3, ln 37-44).
Regarding claim 4, McLeod discloses in fig 3 the air-chilling surface further comprises a heat-exchange conduit (150) (sinuous heat exchange tube) (col 4, ln 33-39).
Regarding claim 6, McLeod discloses the mouthpiece further comprises a mask (42) (face mask) (col 3, ln 3-9).
	Regarding claim 12, McLeod discloses the source of air is environmental air located outside of the body (as shown in fig 1, fan (30) moves ambient air through the inlet opening (26) and into the body (12)) (col 2, ln 59-63).
Regarding claim 13, McLeod discloses the source of air includes an external device (30) (electric fan) (col 2, ln 59-63).
Regarding claim 14, McLeod discloses the external device further comprises a blower (30) (electric fan) (col 2, ln 59-63).
Regarding claim 18, McLeod discloses a device whose ordinary use discloses a method of using a chilled-air inhaler device for the alleviation of respiratory symptoms, the method comprising: providing the chilled-air inhaler device of claim 1 to a user (as discussed above, McLeod discloses the limitations of claim 1); placing the mouthpiece (42) at the user's mouth (patient dons the mask (42)); and inducing the user to inhale chilled air through the mouthpiece (42) (chilled air is delivered to the mask (42), and patient inhales the chilled air) (col 3, ln 37-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod as applied to claims 1, 2, and 18 above, and further in view of McCabe (2011/0180069).
Regarding claim 3, McLeod discloses the chilled air-permeable filling comprises a liquid that can be easily frozen (col 3, ln 16-20).
McLeod does not disclose the chilled air-permeable filling further comprises at least a piece of water ice.
However, McCabe in fig 2 teaches a device for providing chilled air to a user including a body (203) (ice repository) containing an inlet (221) and an outlet (211), wherein the body (203) includes a chilled air-permeable filling comprising at least a piece of water ice (233) (ice) so that air flows into body (203) through the ice (233), and out the outlet (211) to provide cooled air to a user (para [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the chilled air-permeable filling of McLeod to comprise at least a piece of water ice as taught by McCabe, as it would be simple substitution of one known chilled air-permeable filling for chilled filling that is known in the art to be suitable for cooling air to provide chilled air for a user to inhale.  See MPEP 2143(I)(B). 
Regarding claim 16, McLeod discloses a hollow chamber.
McLeod does not disclose a reclosable top permitting access to the hollow chamber, wherein the reclosable top is located between the mouthpiece and the second end of the hollow chamber.
However, McCabe in figs 1-2 teaches a device for providing chilled air to a user including a body (203) (ice repository) including an interior hollow chamber, the body (203) having a first (bottom) end and a second (top) end and a reclosable top (229) (lid attached to body (203) by hinges (235)) permitting access to the hollow chamber (para [0026]), wherein the reclosable top (229) is located between a mouthpiece (101) (face adaptor) (para [0017]) and the second end of the hollow chamber (open top of the hollow chamber) (see fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of McLeod by providing a reclosable top permitting access to the hollow chamber, wherein the reclosable top is located between the mouthpiece and the second end of the hollow chamber as taught by McCabe in order to allow access to the interior of the hollow chamber to fill the device with the heat exchange members, such as ice, and to replenish the heat exchange members when desired (McCabe, para [0027])..
Regarding claim 19, McLeod discloses loading a chilled air-permeable filling (50) (heat exchange members) into the hollow chamber (heat exchanger members (50) are positioned in the housing (12), and are provided with caps (52) to permit replacement of liquid in the heat exchange members (50) when needed (col 3, ln 15-23).
McLeod does not disclose opening the reclosable top to load the chilled air-permeable filling into the hollow chamber.
However, McCabe in figs 1-2 teaches a device for providing chilled air to a user including a body (203) (ice repository) including an interior hollow chamber, the body (203) having a first (bottom) end and a second (top) end and a reclosable top (229) (lid attached to body (203) by hinges (235)) permitting access to the hollow chamber (para [0026]), wherein the reclosable top (229) is opened to load a chilled air-permeable filling (223) (ice) into the hollow chamber (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of McLeod by providing a reclosable top permitting access to the hollow chamber, and opening the reclosable top to load the chilled air-permeable filling into the hollow chamber as taught by McCabe in order to allow access to the interior of the hollow chamber to fill the device with the heat exchange members, such as ice, and to replenish the heat exchange members when desired (McCabe, para [0027])..
Regarding claim 20, McLeod discloses loading the chilled air-permeable filling with a liquid that can be easily frozen (col 3, ln 16-23).
McLeod does not disclose the chilled air-permeable filling further comprises at least a piece of water ice.
However, McCabe in fig 2 teaches a device for providing chilled air to a user including a body (203) (ice repository) containing an inlet (221) and an outlet (211), wherein the body (203) includes a chilled air-permeable filling comprising at least a piece of water ice (233) (ice) so that air flows into body (203) through the ice (233), and out the outlet (211) to provide cooled air to a user (para [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of McLeod so that the chilled air-permeable filling of McLeod comprises at least a piece of water ice as taught by McCabe, as it would be simple substitution of one known chilled air-permeable filling for another chilled filling that is known in the art to be suitable for cooling air to provide chilled air for a user to inhale.  See MPEP 2143(I)(B). 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod and McCabe as applied to claim 16 above, and further in view of Carrier (2009/0056716) (“Carrier ‘716”).
Regarding claim 17, modified McLeod discloses a reclosable top (229 of McCabe).
Modified McLeod does not disclose the reclosable top further comprises a twist-on top.
However, Carrier ‘716 teaches a device for providing cool air to a user including a body (12) (outer container containing inner contained (20)) configured to hold a cooling material such as ice (para [0045]), wherein the body (12) has a circular cross-sectional area and includes external threads (13) for mating with a cover (60) (para [0035]), and therefore is a twist-on top.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified McLeod so that the body has a circular cross-sectional area and includes external threads for mating with the reclosable lid as taught by Carrier ‘716, as it is a simple substitution of one known mechanism for attaching a reclosable lid to a housing with another to allow the reclosable lid to be detached from the housing to allow a user to provide an air-chilled filling such as ice to provide chilled air for a user to inhale.  See MPEP 2143(I)(B). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod as applied to claim 4 above, and further in view of Carrier (2009/0229609) (“Carrier ‘609”).
Regarding claim 5, McLeod discloses a heat-exchange conduit.
McLeod does not disclose the heat-exchange conduit further comprises a coil.
However, Carrier ‘609 teaches a device for providing cool air to a user including a heat-exchange conduit (20) (airflow passageway), wherein the heat-exchange conduit (20) comprises a coil (para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the heat-exchange conduit of McLeod to comprise a coil as taught by Carrier ‘609 in order to provide a structure that provides a larger surface area (Carrier ‘609, para [0020]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod as applied to claim 1 above, and further in view of Vervoot (2011/0005522).
Regarding claim 7, McLeod discloses the mouthpiece opening (42) is connected to the second end of the hollow chamber (at adaptor (38)) by a tube (40) (air conduit) (col 3, ln 3-10).
McLeod does not disclose the tube is flexible.
However, Vervoot teaches a device to cool a breathing gas including a housing (2) (para [0027]) containing a cooling means (15) (para [0029]) and a gas outlet (7) for supplying the cooled gas to a patient (para [0033]), wherein the gas outlet (7) is connected to the outlet of the housing (2) (at valve (8)) by a flexible tube (13) (flexible duct) (para [0032])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tube of McLeod to be flexible, as it would be a combination of the device of McLeod with a known prior art flexible tube which is known to be suitable to provide chilled air to a patient interface, in order to allow a patient to move around while using the device.  See MPEP 2143(I)(A).
Regarding claim 8, McLeod discloses the tube (40) further comprises a first opening connected to the interior space of the hollow chamber (as shown in fig 1,left side of conduit (40) is connected to interior space of hollow chamber via adaptor (38)) and a second opening connected to the mouthpiece opening (right side of conduit (40) is connected to mask (42)) (McLeod, col 3, ln 3-9), and the modified McLeod’s reference discloses the tube (13 of Vervoot) is flexible (Vervoot, para [0032]).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod as applied to claim 1 above, and further in view of Gleockler (3,140,590).
Regarding claim 9, McLeod discloses an inlet.
McLeod does not disclose the inlet further comprises a tube having a first end and a second end.
However, Gloecker teaches a device for providing cool air to a patient, including a housing (25) (receptacle) containing a cooling material (26) (ice or coolant) (col 2, ln 70-col 3, ln 4), and an inlet (29) (angular conduit), wherein the inlet (29) includes a tube (35) (hose) having a first end connected to the inlet (29) and a second end connected to short rigid tube (33) connected to a canister (16) to filter air (col 2, ln 42-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the inlet of McLeod by providing a tube having a first end and a second end to connect to a filter unit as taught by Gloecker in order to provide a connection to a canister or filter unit to filter air entering the device (Gloecker, col 2, ln 64-71).
Regarding claim 10, the modified McLeod’s reference discloses the first end of the tube (35 of Gloecker) is connected at the inlet opening (30) (upturned end of angular conduit (29)) (Gloecker, col 2, ln 45-50).
Regarding claim 11, the modified McLeod’s reference discloses a handle (36) (clamp is operable as a handle because a user can hold the hose by the claim (36)) attached to an outer surface of the body (at conduit end (30) of inlet), and wherein the tube (35) is disposed within the handle (36) (as shown in fig 1, clamps (36) are positioned at outer portion of tube (35) to allow claim (36) to clamp the tube (35) to inlet opening (30)) (Gloecker, col 2, ln 45-50).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod as applied to claim 13 above, and further in view of Belson (2012/0167878).
Regarding claim 15, McLeod discloses an external device.
McLeod does not disclose the external device further comprises a nebulizer.
However, Belson in fig 1a teaches a device for provide a chilled air to a patient, wherein the device includes a delivery device (102) having an injection device (104) for cooling air delivered to a patient and an inlet connected to a breathing gas source (108) (para [0035]) wherein the breathing gas source may be connected to an external device comprising a nebulizer (separate nebulizer, not shown) for adding drugs to be inhaled by a patient (para [0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of McLeod by providing an additional external device such as nebulizer as taught by Belson in order to allow the device to add drugs into the breathing gas for increasing blood flow to the lungs, or reduce pain associated with inhaling the cooled breathing gas mixture (Belson, para [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Donohue (2005/0229930), Horn (5,542,413), and Dearing (5,146,757) discloses devices to cool respiratory gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                 /COLIN W STUART/Primary Examiner, Art Unit 3785